Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-21 are pending. Claims 1, 12, and 19 are the independent claims. Claims 1, 5, 9, 12, 17, 19, and 21 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 08/10/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 08/10/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the objection to the drawings, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objections to the drawings has been withdrawn.
With respect to the claim rejections of claims 9 and 12-21 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 9 and 12-21 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of claims 12-15 and 17-19 under 35 U.S.C. § 102, applicant's “Amendment and Remarks” have been fully considered and are not persuasive. Applicant argues that Rose fails to disclose “wherein the accuracy metric describes a confidence in the position estimate relative to the landing region” and “wherein the predetermined feature dataset for the landing site is stored in the local memory prior to execution of the mission”. The interpretation of the claim language and the relevant portions of Rose, specifically regarding its passages about its calibration process, were discussed in the interview on 08/02/2022, but no formal agreement was made. It is the Office’s stance that the calibration metric of Rose describes a confidence in the position estimate, as the calibration is used for the position estimate process, and the position estimate is relative to the landing region. Additionally, as was pointed out in the interview, Rose specifically states that the calibration process can be done “prior to takeoff of the aircraft (e.g., during a preflight inspection, during a taxiing operation of the aircraft)… variation of the methods 470a and 470b can additionally or alternatively perform instances of the calibration while the aircraft is in flight” (Rose ¶68). So the predetermined feature dataset can be stored in the local memory prior to execution of the mission.
Therefore the Office's respectfully disagrees and the claim rejections of claims 12-15 and 17-19 under 35 U.S.C. § 102 remain.
With respect to the claim rejections of claims 1-11, 16, and 20-21 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rose et al. (US 2020/0050217 A1).
Regarding claim 12, while Rose discloses a method for autonomous aircraft control for an aircraft, the method comprising: sampling a first set of measurements of a landing region using a LIDAR sensor onboard the aircraft (Rose ¶23-28, 31, 42-56, 58-60, 65-71); sampling a second set of measurements of the landing region using a radar sensor onboard the aircraft (Rose ¶23-28, 31, 42-56, 58-60, 65-71); determining a position estimate for the aircraft and an accuracy metric based on: visual features, extracted from the first set of measurements, that match a set of visual features associated with a landing site within the landing region (Rose ¶3, 62-71); and geometric features, extracted from the first set of measurements and the second set of measurements, that match a set of geometric features associated with the landing region (Rose ¶3, 62-71); and when the accuracy metric satisfies a threshold, navigating to the landing site within the landing region based on the position estimate wherein the accuracy metric describes a confidence in the position estimate relative to the landing region (Rose ¶3, 22, 62-71, 75-81).
Regarding claim 13, Rose discloses wherein the set of geometric features and the set of visual features associated with the landing site are stored onboard the aircraft (Rose ¶58).
Regarding claim 14, Rose discloses wherein the geometric features are extracted from the first set of measurements fused with the second set of measurements (Rose ¶23-28, 31, 42-56, 58-60, 65-71).  
Regarding claim 15, Rose discloses wherein the method is performed when the aircraft is within a predetermined proximity threshold of the landing region, wherein the aircraft is autonomously controlled using a different set of sensors outside of the proximity threshold (Rose ¶20-22, 35-41, 46-50).  
Regarding claim 17, Rose discloses wherein the accuracy metric is calculated based on at least one of: a first matching accuracy measure for the set of extracted geometric features or a second matching accuracy measure for the set of extracted visual features (Rose ¶65-71).  
Regarding claim 18, Rose discloses wherein measurements are iteratively sampled by the LIDAR sensor and the radar sensor during navigation to the landing site, wherein the measurements sampled by the LIDAR system are used to validate that the aircraft is aligned with a runway during short final (Rose ¶23-28, 31, 42-56, 58-60, 62-64).  
Regarding claim 19, Rose discloses a method for an aircraft comprising: during execution of a mission for the aircraft, collecting a set of measurements from a time-of-flight sensor onboard an aircraft directed toward a landing site (Rose ¶23-28, 31, 42-56, 58-60); extracting a set of features based on the set of measurements (Rose ¶23-28, 31, 42-56, 58-60); estimating an aircraft state based on a comparison of the set of features and a predetermined feature dataset for the landing site stored in local memory onboard the aircraft, the aircraft state comprising a lateral alignment parameter relative to the landing site, wherein the predetermined feature dataset for the landing site is stored in the local memory prior to execution of the mission (Rose ¶3, 55, 58, 62-71); and automatically controlling the aircraft based on the lateral alignment parameter (Rose ¶3, 22, 75-81).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 2020/0050217 A1) in view of Mozer et al. (US 2019/0197908 A1).
Regarding claim 1, while Rose discloses a method for controlling an aircraft according to a mission plan which defines a landing site, the method comprising: automatically determining satisfaction of a proximity threshold (Rose ¶46-50) and, in response: identifying a set of visual references based on features extracted from measurements collected with a first set of aircraft sensors onboard the aircraft (Rose ¶23-28, 31, 42-56, 58-60); and determining a confidence score associated with the identification of the set of visual references (Rose ¶65-71); and based on the confidence score satisfying a confidence threshold, automatically controlling the aircraft within an approach corridor of the landing site based on the set of visual references (Rose ¶3, 22), comprising: estimating an aircraft state based on a position of at least one of the visual references of the set (Rose ¶3, 62-64); and generating navigational instructions based on the aircraft state (Rose ¶3, 22, 75-81);
Rose does not explicitly state wherein the confidence score describes a confidence that the landing site is depicted within the measurements.
However, Mozer teaches wherein the confidence score describes a confidence that the landing site is depicted within the measurements (Mozer ¶5-6, 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the landing assistance method, as described by Rose, to include a score describing whether the landing site is depicted within the measurements, as taught by Mozer, because it provides a more robust system that improves the precision of autonomous drone landing (Mozer ¶21).
Regarding claim 2, Rose discloses wherein the first set of aircraft sensors comprises LIDAR (Rose ¶31).
Regarding claim 3, Rose discloses wherein the method further comprises, prior to automatically determining satisfaction of the proximity threshold:39 of 45MRLN-Po2-US estimating an instrument-derived aircraft state based on a second set of aircraft sensors, wherein the first and second sets of aircraft sensors are disjoint (Rose ¶29-30, 46, 72-74, 86-87); and based on the instrument-derived aircraft state, generating instrument-derived navigational instructions according to the mission plan (Rose ¶40, 75).
Regarding claim 4, Rose discloses further comprising: extracting a first and a second set of features from measurements of a first and second aircraft sensor of the first sets of aircraft sensors, respectively; identifying a first subset of visual references using only the first set of features; identifying a second subset of visual references using only the second set of features; and determining the confidence score based on the identification of both the first and second subsets of visual references (Rose ¶65-71). 
Regarding claim 5, Rose discloses wherein the set of visual references are stored at a local memory onboard the aircraft in association with the landing site prior to a departure of the aircraft according to the mission plan (Rose ¶55, 58, 68-69).  
Regarding claim 6, Rose discloses wherein the set of visual references comprises a series of alphanumeric characters, a threshold marking, a touchdown zone marking, designation marking, or a side stripe (Rose ¶53-54).  
Regarding claim 7, Rose discloses wherein the set of visual references comprises a map of luminaires (Rose ¶24, 44, 47, 52, 59, 64).  
Regarding claim 8, Rose discloses wherein the aircraft state comprises an aircraft alignment relative to a longitudinal runway feature, wherein the navigational instructions comprise a lateral adjustment based on the aircraft alignment (Rose ¶3, 46, 62-64, 75-76).
Claims 9, 16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 2020/0050217 A1) in view of Mozer et al. (US 2019/0197908 A1) and further in view of Bell et al. (US 9,222,799 B1).
Regarding claim 9, while Rose discloses further comprising, subsequently: extracting a second set of features using measurements from the second set of sensors; identifying a second set of visual references based on the second set of features; estimating an updated aircraft state based on the second set of visual references (Rose ¶23-31, 42-56, 58-60, 65-74, 86-87);
Rose does not explicitly state based on the updated aircraft state, determining a go-around event; and automatically generating a second set of navigational instructions for a go-around maneuver based on the determination of the go-around event.
However, Bell teaches based on the updated aircraft state, determining a go-around event; and automatically generating navigational instructions for a go-around maneuver based on the determination of the go-around event (Bell column 7 line 55 through column 9 line 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the landing assistance method, as described by Rose, to determine and generate instructions for a go-around event based on the aircraft state, as taught by Bell, because it creates a more robust system that ensures safety of flight (Bell column 8 line 62 through column 9 line 25).
Regarding claim 16, Rose does not explicitly state further comprising: automatically executing a go-around maneuver when the accuracy metric fails the threshold.
However, Bell teaches further comprising: automatically executing a go-around maneuver when the accuracy metric fails the threshold (Bell column 7 line 55 through column 9 line 25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the landing assistance method, as described by Rose, to determine and generate instructions for a go-around event based on the aircraft state, as taught by Bell, because it creates a more robust system that ensures safety of flight (Bell column 8 line 44 and column 9 line 22).
Regarding claim 20, Rose does not explicitly state wherein automatically controlling the aircraft comprises: automatically determining satisfaction of an abort condition based on the lateral alignment parameter; and in response to determining satisfaction of the abort condition, automatically controlling the aircraft to execute a go-around maneuver.
Regarding claim 21, while Rose discloses generating an aircraft trajectory based on the lateral alignment parameter (Rose ¶3, 22, 75-81);
Rose does not explicitly state wherein automatically determining satisfaction of the abort condition comprises: determining that the aircraft trajectory deviates from at least one of: a flight envelope of the aircraft and an approach corridor of the landing site.
However, Bell teaches wherein automatically controlling the aircraft comprises: automatically determining satisfaction of an abort condition based on the lateral alignment parameter; and in response to determining satisfaction of the abort condition, automatically controlling the aircraft to execute a go-around maneuver; wherein automatically determining satisfaction of the abort condition comprises: determining that the aircraft trajectory deviates from at least one of: a flight envelope of the aircraft and an approach corridor of the landing site (Bell column 7 line 55 through column 8 line 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the landing assistance method, as described by Rose, to determine the satisfaction of an abort condition based on the lateral position and, in response, control the aircraft to execute a go around maneuver, wherein not satisfying the abort comprises deviating from at least one of a flight envelope or an approach corridor, as taught by Bell, because it creates a more robust system that ensures safety of flight (Bell column 8 line 44).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 2020/0050217 A1) in view of Mozer et al. (US 2019/0197908 A1) and further in view of Kendoul et al. (US 2021/0216071 A1).
Regarding claim 10, Rose does not explicitly state wherein the aircraft state is estimated with simultaneous localization and mapping (SLAM) based on the extracted features.  
However, Kendoul teaches wherein the aircraft state is estimated with simultaneous localization and mapping (SLAM) based on the extracted features (Kendoul ¶72). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the landing assistance method, as described by Rose, to estimate the state with SLAM, as taught by Kendoul, because using SLAM to generate pose data is known in the art (Kendoul ¶72).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 2020/0050217 A1) in view of Mozer et al. (US 2019/0197908 A1) and further in view of Plawecki et al. (US 2022/0067542 A1).
Regarding claim 11, Rose does not explicitly state wherein automatically controlling the aircraft further comprises: automatically providing the navigational instructions to a flight control 41 of 45MRLN-Po2-USsystem of the aircraft in response to receiving a pilot validation of the navigational instructions.
	However, Plawecki teaches wherein automatically controlling the aircraft further comprises: automatically providing the navigational instructions to a flight control 41 of 45MRLN-Po2-USsystem of the aircraft in response to receiving a pilot validation of the navigational instructions (Plawecki ¶31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the landing assistance method, as described by Rose, to include automatically providing instruction to a flight control system in response to receiving pilot validation, as taught by Plawecki, because maintaining human oversight creates a more robust system by adding a second layer of quality assurance. Similar to redundant systems, additional validation of navigational instructions decreases the likelihood of incorrect or dangerous navigational instructions being used by the flight control system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 20, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669